DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-3 and 5-10 are presently under consideration, where claims 11-16 remain withdrawn from consideration, and claim 4 is cancelled by applicant’s amendments to the claimed filed with the response dated 05 November 2020.
Applicant’s amendments to the claims and terminal disclaimers filed with the response dated 05 November 2020 have overcome the statutory double patenting rejection of claim 4 (now cancelled) of the prior office action and the non-statutory double patenting rejections of claims 1-3, and 5-10 of the prior office action. There rejections are therefore withdrawn.
The prior art rejections of claims 1-3, 5-8, and 10 presented in the prior office action are maintained and repeated below. Applicant’s arguments and remarks to these rejections are also addressed below.
Additionally, a new indefiniteness rejection of claim 9 is made below in view of applicant’s cancellation of claim 4.
Additional pertinent prior art uncovered during the updated search and consideration of the claims is cited but not relied upon below.

Response to Arguments
Applicant's arguments filed 05 November 2020 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claims 1-2, 5-8 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada et al (JP 2009-099781, reference made to attached English machine translation), and further in view of Wang et al (US 2008/0223446) applicant argues on pages 6-7 of the response filed 05 November 2020 that :
Hamada et al. (Hamada) discloses a paste of a low melting glass which includes 1-10 mass % silicon dioxide, 5-15 mass % boron trioxide, 1-15 mass % of aluminum trioxide and 68-89 mass % of lead oxide, not 85-99.7% by weight of an electrically conductive metal or derivative thereof, based on total weight of solids in the composition; 0.25-15% by weight based on the solids of a lead-tellurium-lithium oxide and an organic medium. Although Hamada discloses he may include additional additives such as RO (MgO, CaO, SrO, and BaO), R20 (Li2O, Na2O, K20), In20, Bi203, Sn02 and TeO2, he fails to teach or suggest the specific combination of lead-tellurium-lithium oxide, let alone in amounts of 0.25-15% by weight based on the solids. Hamada is silent on such amounts. 
Further, Hamada is directed to a specific paste composition where the specific combination of 1-10 mass % silicon dioxide, 5-15 mass % boron trioxide, 1-15 mass % of aluminum trioxide and 68-89 mass % of lead oxide enable a conductive paste having good ohmic contact. The 1-10 mass % SiO2 is the glass formulation component, 5-15 mass % boron trioxide and 1-15 mass % are included in their respective amounts for stabilizing the composition. The person of ordinary skill in the art reading Hamada would have had no reason or motivation to make the composition of claim 1 based on the disclosure of Hamada.

Applicant’s arguments have been fully considered but are not found persuasive. As recited in the rejection of claim 1. Hamada teaches at paras [0007] and [0019] that the PbO based low melting glass that can further include oxides including Li2O and TeO2. The present claimed composition of claim 1 makes no limitations on the amounts 2O has the known use of aiding in dissolution and precipitation of the silver during electrode formation and TeO2 is known to increase the fluidity of the paste composition. One having ordinary skill in the art at the time of the invention would have found the addition of Li2O and TeO2 to the composition of Hamada as nothing more that routine use of known glass frit compounds for their intended uses in the known environment of a solar cell electrode paste composition to accomplish the entirely expected result of forming a paste composition capable of firing through an insulating layer on a solar cell to form an electrode of said solar cell. 

Regarding the prior art rejection of claims 1-2, 5-8 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada et al (JP 2009-099781, reference made to attached English machine translation), and further in view of Wang et al (US 2008/0223446) applicant argues on page 7 of the response filed 05 November 2020 that:
Wang et al. (Wang) do not make up for the deficiencies of Hamada. Although Wang discloses various oxides, Wang as Hamada fails to teach or suggest the 0.25-15% by weight based on the solids of a lead-tellurium-lithium oxide. Moreover, Wang is silent on tellurium oxide. The Wang composition is based on a zinc containing composition, not lead-tellurium- lithium oxide. Based on the disclosure of Wang, the person of ordinary skill in the art would have had no reason or motivation to make the composition of the present claims. It would have only been combining the Applicant's disclosure with Hamada and Wang that the person or ordinary skill in the art would have been motivated to make the present invention. This is improper.


As recited in the above rejection it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thick-film paste composition of Hamada in view of Wang to provide the lead-tellurium-lithium-oxide glass frit of Hamada in an amount of less than 4 wt% of the total composition as taught by Wang (Wang, [0037]) and to provide the electrically conductive metal of Hamada in an amount of 92-99 wt% of the solids in the composition as taught by Wang (Wang, [0028]-[0029] and [0031] see: the silver powder generally accounts for 92-99 wt% of the solids in the composition) as Wang teaches these are the generally preferable amounts of the glass frit and the electrically conductive metal in a thick-film paste composition for use in forming an electrical connection in a photovoltaic device (Wang, [0028]-[0029] and [0031]).




Although Nakayama discloses TeO2 at concentrations of 0.01-10 weight% in the paste, this is not a result effective variable with respect to claim 3. Claim 3 recites a molar ratio of lead to tellurium of the lead-tellurium-oxide is between 5/95 and 95/5. Nakayama as well as Hamada are silent on a molar ratio of lead to tellurium of a lead-tellurium-oxide. Therefore, Nakayama nor Hamada recognize a result effective variable. See In re Antoine, 559 F.2d 618, 619, 195 U.S.P.Q. 6, 8 (C.C.P.A. 1977) ("Where the prior art has not recognized the 'result- effective' capability of a particular parameter, no expectation would exist that optimizing the parameter would successfully yield the desired improvement."). 
Moreover, as with Hamada and Wang, Nakayama is silent on lead-tellurium-lithium- oxide, let alone a thick film paste with 0.25 to 15% by weight based on solids of a lead- tellurium-lithium- oxide. Nakayama is directed to a paste having a glass frit of Bi203-B203- Si02; BaO-B203-ZnO; or Bi203-B203-B203-ZnO (paragraph [0045]). Nakayama is directed to a different glass frit than the present invention. The person of ordinary skill in the art would not have been motivated to consider Nakayama to make a glass frit of 0.25 to 15% by weight based on solids of a lead-tellurium-lithium- oxide.

Applicant’s arguments have been fully considered but are not found persuasive. The examiner disagrees with applicant’s assertion that the prior art of record has not recognized the molar ratio of lead to tellurium in the lead-tellurium-oxide of claim 3 as a result effective variable. This ratio is a result effective variable as it depends on the composition of TeO2 present in the glass frit portion of the paste composition. As previously recited Nakayama teaches a thick-film paste composition for forming an electrode in a photovoltaic device comprising 0.01-10 wt% TeO2 (Nakayama, [0017], 2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).
The mole ratio of lead to tellurium in the composition of Hamada is thus dependent on the amount of tellurium and Nakayama teaches the electrical resistance of the electrode manufactured from the thick-film paste composition can be controlled by varying the amount of tellurium in the composition (Nakayama, [0052]-[0053]). Therefore the electrical resistance of the electrode manufactured from the thick-film paste composition is a variable that can be modified, among others, by varying the amount of tellurium in the composition and thus the mole ratio of lead to tellurium in the composition.  For that reason, the mole ratio of lead to tellurium in the composition, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the mole ratio of lead to tellurium in the composition cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mole ratio of lead to tellurium in the composition of modified Hamada to obtain a lowered electrical resistance of the electrode manufactured from the thick-film paste composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding the prior art rejection of claims 1-3, 5-8 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2008/0223446), and further in view of Nakayama et al (WO 2010/016186, reference made to equivalent English translation US 2011/0192457) applicant argues on pages 8-9 of the response filed 05 November 2020 that:
Wang alone or in combination with Nakayama fail to teach or suggest the presently claimed invention. As discussed above, Wang is silent on a thick film paste which includes lead-tellurium-lithium- oxide, let alone 0.25 to 15% by weight based on solids of a lead- tellurium-lithium- oxide. 
Nakayama does not make up for the deficiencies of Wang. Although Nakayama discloses including TeO2 in a paste formulation, as mentioned in the Office Action, the TeO2 is included in the paste of Nakayama to prevent cracking and reduce resistivity. There is no teaching or suggestion in Wang that his paste has problems with cracking or resistivity issues. Therefore, the person or ordinary skill in the art would have had no reason or motivation to include TeO2 in the paste formulation of Wang, let alone 0.25 to 15% by weight based on solids of a lead-tellurium-lithium- oxide. 0.25 to 15% by weight based on solids of a lead- tellurium-lithium- oxide. See In re Gordon, 733 F.2d 900, 902,221 U.S.P.Q. 1125, 1127 (Fed. Cir 1984) ("The mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification."). Therefore, claim 1 would not have been obvious over Wang alone or in combination with Nakayama.

Applicant’s arguments have been fully considered but are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thick-film paste composition of Wang in view of Nakayama to add a tellurium compound TeO2 to the thick-film paste composition of Wang as taught by Nakayama (Nakayama, [0017], [0023], [0027] and Table 2) such that the thick-film paste composition of Wang then has a lead-tellurium-lithium-oxide as Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).
Furthermore, although Wang alone does not specifically recite a glass paste composition of lead-tellurium-lithium-oxide when reciting the ranges for the glass frit, the weight percentages based on total solids of the composition of glass frit and electrically conductive metal are chosen for forming an electrode of a solar cell which as a paste is capable of firing through the insulation film printed over the front of the solar cell to make electrical contact with the active solar cell underneath (Wang, [0008], [0010], [0029], [0031], [0036]) which is the same purpose as applicant’s claimed thick-film paste 
Applicant’s further arguments to the combination of Wang and Nakayama depend from the arguments rebutted above and are thus considered moot.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 9 presently depends from claim 4 which is cancelled. As such the scope of claim 9 cannot be reasonably determined as it depends from a cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada et al (JP 2009-099781, reference made to attached English machine translation), and further in view of Wang et al (US 2008/0223446).

Regarding claim 1 Hamada discloses a thick-film paste composition comprising:
a) an electrically conductive metal or derivative thereof, based on total solids in the composition (Hamada, [0026] see: a conductive metal such as silver dust); 
b) a lead-tellurium-lithium-oxide (Hamada, [0007], [0019] see: PbO based low melting glass that can further include oxide Li2O and TeO2); and  
10c) an organic medium (Hamada, [0026] see: mixing conductive powder with alpha terpineol).
Hamada does not explicitly disclose the amount of the electrically conductive metal or derivative thereof or amount of lead-tellurium-lithium-oxide glass frit in the 
Wang teaches thick-film paste compositions for use in forming an electrical connection in a photovoltaic device where the electrically conductive metal or derivative thereof is present in an amount of 92-99 wt% of the solids in the composition (Wang, [0028]-[0029] and [0031] see: the silver  powder generally accounts for 92-99 wt% of the solids in the composition) and the amount of glass frit in the total composition is less than 4 wt% of the total composition (Wang, [0036]).
Wang and Hamada are combinable as they are both concerned with the field of thick-film paste composition for use in forming an electrical connection in a photovoltaic device.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thick-film paste composition of Hamada in view of Wang to provide the glass frit of Hamada in an amount of less than 4 wt% of the total composition as taught by Wang (Wang, [0036]) and to provide the electrically conductive metal of Hamada in an amount of 92-99 wt% of the solids in the composition as taught by Wang (Wang, [0028]-[0029] and [0031] see: the silver powder generally accounts for 92-99 wt% of the solids in the composition) as Wang teaches these are the generally preferable amounts of the glass frit and the electrically conductive metal in a  thick-film paste composition for use in forming an electrical connection in a photovoltaic device (Wang, [0028]-[0029] and [0031]).
In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 2 modified Hamada discloses the thick-film paste of Claim 1, wherein the electrically conductive metal comprises silver (Hamada, [0026] see: a conductive metal such as silver dust).  
15
Regarding claim 5 modified Hamada discloses the thick-film paste of Claim 1, and Wang further teaches wherein the organic medium 25comprises a polymer (Wang, [0043]-[0044] see: organic medium further including a polymer).  

Regarding claim 6 modified Hamada discloses the thick-film paste of Claim 5, wherein the organic medium further comprises one or more additives selected from the group consisting of solvents, stabilizers, surfactants, and thickeners (Wang, [0030], 

Regarding claim 7 modified Hamada discloses the thick-film paste of Claim 1, and Wang further teaches wherein the electrically conductive metal is 90-95 wt% of the solids (Wang, [0028]-[0029] and [0031] see: the silver powder generally accounts for 92-99 wt% of the solids in the composition).  

Regarding claim 8 modified Hamada discloses the thick-film paste of Claim 1, and Wang further teaches wherein the Pb-Te-Li-O is at least partially crystalline (Wang, [0033] see: the glass frit is partially crystallizable).  
 
Regarding claim 10 modified Hamada discloses the thick-film paste of Claim 1, wherein the lead-tellurium-lithium- oxide further comprises oxides of one or more elements selected from the 15group consisting of Si, Sn, Ti, Ag, Na, K, Rb, Cs, Ge, Ga, In, Ni, Zn, Ca, Mg, Sr, Ba, Se, Mo, W, Y, As, La, Nd, Co, Pr, Al, Gd, Sm, Dy, Eu, Ho, Yb, Lu, Bi, Ta, V, Fe, Hf, Cr, Cd, Sb, Bi, F, Zr, Mn, P, Cu, Ce, and Nb (Hamada, [0013]-[0014] see: SiO2 and B2O3).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada et al (JP 2009-099781, reference made to attached English machine translation) in view of Wang et al (US 2008/0223446) as applied to claims 1-2, 5-8 and .

Regarding claim 3 modified Hamada discloses the thick-film paste of Claim 1, but does not explicitly disclose wherein the mole ratio of lead to tellurium of the lead-tellurium-oxide is between 5/95 and 95/5.
 Nakayama teaches a thick-film paste composition for forming an electrode in a photovoltaic device comprising 0.01-10 wt% TeO2 (Nakayama, [0017], [0023], [0027] and Table 2). Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).
The mole ratio of lead to tellurium in the composition of Hamada is dependent on the amount of tellurium and Nakayama teaches the electrical resistance of the electrode manufactured from the thick-film paste composition can be controlled by varying the amount of tellurium in the composition (Nakayama, [0052]-[0053]). Therefore the electrical resistance of the electrode manufactured from the thick-film paste composition is a variable that can be modified, among others, by varying the amount of tellurium in the composition and thus the mole ratio of lead to tellurium in the composition.  For that reason, the mole ratio of lead to tellurium in the composition, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the mole ratio of lead to tellurium in the composition cannot be considered critical.  Accordingly, one of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1-3, 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2008/0223446), and further in view of Nakayama et al (WO 2010/016186, reference made to equivalent English translation US 2011/0192457).

Regarding claim 1 Wang discloses a thick-film paste composition comprising:
a) 85 to 99.75% by weight of an electrically conductive metal or derivative thereof, based on total solids in the composition (Wang, [0028]-[0029] and [0031] see: the silver powder generally accounts for 92-99 wt% of the solids in the composition); 
(b) a lead-lithium-oxide glass frit (Wang, [0033] see: glass frit and in table 1 see glass frit #3 having PbO and Li2O); and  
10c) an organic medium (Wang, [0027], [0043]).  
Regarding the claimed glass frit material being present at a weight of 0.25 to 15% by weight based on solids of the lead-tellurium-lithium-oxide, Wang teaches the 
Therefore, the disclosed range of Wang for the glass frit substantially overlap applicant’s claimed range of glass frit in the claimed thick film paste composition. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Wang does not explicitly disclose said glass frit contains TeO2 and thus does not explicitly disclose a lead-tellurium-lithium-oxide glass frit.
 Nakayama teaches a thick-film paste composition for forming an electrode in a photovoltaic device comprising 0.01-10 wt% TeO2 (Nakayama, [0017], [0023], [0027] and Table 2). Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).
Wang and Nakayama are combinable as they are both concerned with the field of thick-film paste composition for use in forming an electrical connection in a photovoltaic device.
2 to the thick-film paste composition of Wang as taught by Nakayama (Nakayama, [0017], [0023], [0027] and Table 2) such that the thick-film paste composition of Wang then has a lead-tellurium-lithium-oxide as Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).

Regarding claim 2 modified Wang discloses the thick-film paste of Claim 1, wherein the electrically conductive metal comprises silver (Wang, [0028]-[0029] and [0031] see: the silver powder).  

15 Regarding claim 3 modified Wang discloses the thick-film paste of Claim 1, but does not explicitly disclose wherein the mole ratio of lead to tellurium in the composition of the lead- tellurium-lithium-oxide is between 5/95 and 95/5.
 Nakayama teaches a thick-film paste composition for forming an electrode in a photovoltaic device comprising 0.01-10 wt% TeO2 (Nakayama, [0017], [0023], [0027] and Table 2). Nakayama teaches the inclusion of a compound affiliated with a metal with a low melting point such as TeO2 in the thick-film paste composition helps suppress cracks in the manufactured electrode forming and prevents an increase in the electrical resistance of the contact (Nakayama, [0052]-[0053]).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  

Regarding claim 5 modified Wang discloses the thick-film paste of Claim 1, wherein the organic medium 25comprises a polymer (Wang, [0043]-[0044] see: organic medium further including a polymer).  



Regarding claim 7 modified Wang discloses the thick-film paste of Claim 1, wherein the electrically conductive metal is 90-95 wt% of the solids (Wang, [0028]-[0029] and [0031] see: the silver powder generally accounts for 92-99 wt% of the solids in the composition).  

Regarding claim 8 modified Wang discloses the thick-film paste of Claim 1, wherein the Pb-Te-Li-O is at least partially crystalline (Wang, [0033] see: the glass frit is partially crystallizable).  

Regarding claim 10 modified Wang discloses the thick-film paste of Claim 1, wherein the lead-tellurium-lithium- oxide further comprises oxides of one or more elements selected from the 15group consisting of Si, Sn, Ti, Ag, Na, K, Rb, Cs, Ge, Ga, In, Ni, Zn, Ca, Mg, Sr, Ba, Se, Mo, W, Y, As, La, Nd, Co, Pr, Al, Gd, Sm, Dy, Eu, Ho, Yb, Lu, Bi, Ta, V, Fe, Hf, Cr, Cd, Sb, Bi, F, Zr, Mn, P, Cu, Ce, and Nb (Wang, [0033] see: glass frit and in table 1 see glass frit #3 having SiO2 and B2O-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sidharan et al (US 2006/0102228) teaches a paste composition for forming a solar cell electrode comprising 85-99 wt% of silver and 1-15 wt% of a glass component where the glass component comprises PbO (see Abstract) and Li2O (paras [0020]-[0021]) to aid in dissolution and precipitation of the silver during electrode formation.
Stanworth (GB 736073) teaches a tellurium-lead-lithium-oxide glass composition (Page 2, Right hand column lines 80-95 see: TeO2-PbO-Li2O glass).
Ahktar (EP 0463826) teaches a conductive sealing paste composition comprising silver flake and a glass composition comprising PbO and TeO2 (Page 2 Lines 30-45) where TeO2 is added to provide increased glass fluidity (Page 3 Lines 3-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726